Citation Nr: 0328544	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for epididymitis with 
right testicular atrophy and mild left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.  The Board initially reviewed the appeal in 
February 2001, at which time, the matter was remanded for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Hepatitis C was not present during active service and it 
has not been shown by competent evidence to be otherwise 
related to service.

3.  Epididymitis with right testicular atrophy and mild left 
hydrocele was not present during active service and it has 
not been shown by competent evidence to be otherwise related 
to service.






CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. §  3.303 (2003).

2.  Epididymitis with right testicular atrophy and mild left 
hydrocele was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
May 1999 rating decision, the August 1999 Statement of the 
Case, and the February 2003 Supplemental Statement of the 
Case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was afforded 
thorough VA examinations in February 1999 and January 2003.  
The RO sent a letter to the veteran dated in April 2002 that 
advised him of what the responsibilities of the VA and the 
veteran are in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In regard to the April 
2002 letter, the RO advised the veteran that he had 60 days 
from the date of the letter to send in additional information 
or evidence.  The letter states, "If we do not receive the 
information or evidence within that time, we will decide your 
claim based only on the evidence we have received and any VA 
medical examinations or medical opinions."  The veteran 
responded to the letter approximately ten days later, 
stating, "I don't have any additional information.  I am 
applying to your letter dated April 12, 2002."  The Board 
notes that over one and one-half years have transpired since 
the veteran received the letter and over one year had passed 
since the initial 60-day period.  Although the letter's 
advisements did not indicate the veteran had one year to send 
in information or evidence, the Board finds no prejudice to 
the veteran because he indicated that he had no further 
evidence to present.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Board further notes in 
this regard that the veteran was advised in April 2002 that 
he had additional time to send in evidence directly to the 
Board and he did not indicate that there was additional 
information or evidence.  Review of the record does not 
suggest the existence of any outstanding Federal government 
record or any other records that could additionally 
substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of this issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records show the veteran underwent an 
enlistment physical examination in August 1961, which 
revealed no defects or diagnoses.  Treatment records reflect 
a diagnosis of varicocele, left, NCD (not considered 
disabling) in October 1961.  The veteran complained of pain 
in his right testicle in June 1963.  He was treated with 
scrotal support, Achromycin, Procaine, and penicillin.  
Swelling and tenderness subsided.  The veteran was discharged 
with instructions for five additional days on medication.  
The diagnosis was epididymitis, acute, nonvenereal cause 
unknown.  The veteran complained of a wisdom tooth abscess in 
August 1964 and May 1965; treatment consisted of Pro PennG 
and Darvon.  Immunization records show approximately 25 
vaccines or immunizations.  The veteran underwent a physical 
examination for release from active duty in August 1965.  No 
defects or diagnoses were recorded.

Post-service medical records indicate the veteran underwent a 
scrotal ultrasound in February 1999, which was interpreted to 
show the following: (1) small atrophy right testicle with 
decreased blood flow, (2) small calcification in the head of 
the right epididymis, (3) left-sided hydrocele, and (4) 
significantly thickened septum of the scrotum.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in February 1999.  The veteran 
reported a history of heavy lifting 20 years ago, which was 
followed by bilateral scrotal swelling.  He recounted a 
minimal medical evaluation of his injury and subsequent 
treatment with penicillin at a dispensary.  He described 
progressive decrease in the size of his right testicle after 
the acute process had resolved.  He stated that his testes 
have remained sensitive and painful to the touch; he denies 
any recurrence of swelling.  Following physical examination, 
the impression was right testicular atrophy and mild left 
hydrocele secondary to previous vascular insult (epididimal 
orchitis versus torsion).  The examining physician concluded, 
"It is impossible in retrospect to determine what the 
initial acute inflammatory process was.  Certainly this might 
represent an acute testicular torsion with subsequent 
infarction and atrophy, but the patient is clear in stating 
that swelling was bilateral.  The more likely diagnosis then 
is of an epididimal orchitis which if severe enough can 
constrict the blood flow within the testis and lead to 
infarction and atrophy as the patient has in this case.  
Indeed the small hydrocele on the left side may be the end 
result of an inflammatory condition at that same time.  A 
setting such as this is not infrequently productive of 
chronic and untreatable testicular sensitivity as the patient 
describes."

On the liver, gallbladder and pancreas examination, the 
veteran reported that he was first diagnosed with hepatitis C 
infection in 1994.  Medical history indicated no 
hospitalizations.  The veteran's main complaint was digestive 
with regard to constipation.  He was being treated with anti-
vial agents including interferon.  He was having nosebleeds 
since his treatment probably secondary to thrombocytopenia, 
secondary to interferon.  Current complaints included 
fatigue, weakness, depression, and anxiety.  The veteran 
denied significant weight loss or weight gain.  Following 
physical examination, the diagnosis was hepatitis C 
infection, presently receiving anti-viral therapy including 
interferon.

An article from the Las Vegas Review-Journal, dated in 
November 1999, indicates that the incidence of hepatitis C 
infections among American Veterans, especially of the Vietnam 
War, is higher than  the general American population.  

A statement from the veteran, dated in January 2000, 
indicates he had many haircuts on ship and shots with an air 
gun, which potentially exposed him to the hepatitis C virus.  
He also received a number of shots when treated for swelling 
testicles, which he contends "could" have been under 
unsanitary conditions.

The veteran testified at the RO in February 2000.  His 
testimony indicates as follows:   The veteran could have been 
infected by an air gun or during haircuts.  (Transcript (T.) 
at p. 2)  He had an accident in service that caused his right 
testicle to swell up.  It shrunk later, but the swelling 
would recur when he lifted any weight.  He cannot lift more 
than 45-50 pounds without experiencing a problem.  When he 
had a vasectomy, the doctor told him that his right testicle 
was dead and had no blood in it.  (T. at pp. 5-6)  The 
veteran underwent his vasectomy around 1980.  (T. at p. 9)

VA outpatient treatment notes, dated in August 2000, indicate 
that the veteran has been treated for hepatitis C virus since 
1994, when he was treated for six months with interferon.  In 
1998, he was treated with interferon and ribavirin.  In 
February 2000, he began treatment with imferon.  The last 
dose of imferon was given in December 2001.

The veteran underwent a VA C&P exam in January 2003.  The 
examiner reviewed the claims file and indicated that he had 
evaluated the veteran's problem four years ago.  The veteran 
reported that he had injured himself at age 20 from heavy 
lifting.  He stated he had bilateral testicular pain and 
swelling, which was treated with antibiotics.  The veteran 
reported he noticed shrinkage of his right testis in size and 
consistency.  The left side has not really been symptomatic 
to him.  The examiner noted his previous impression.  
Physical examination indicated a slightly high-lying right 
testis, which has lost about one-third of its size and the 
consistency is unquestionably softer than normal when 
compared to the left.  The examiner did not appreciate a 
significant amount of hydrocele fluid on the left side and 
the testis and epididymis felt unremarkable.  The impression 
was probable history of bilateral epididymo-orchitis with 
subsequent right testicular atrophy.  

The veteran also underwent a VA fee-basis C&P exam in January 
2003.  The medical history indicated a diagnosis of hepatitis 
C.  The veteran denied intravenous drug abuse.  He did not 
have any known risk factors.  He denied generalized weakness, 
fatigue, and tiredness.  The veteran reported that he had 
been taking herbal medications to treat hepatitis C.  The 
last blood tests were done in 2002 and had shown hepatitis C 
with RNA quantitative analysis less than 600 copies/mL, and 
his LFTs (liver function tests) were normal.  Alpha-
fetoprotein was negative.  After physical examination, the 
impression was hepatitis C by history, but at present there 
is no evidence of hepatitis C virus present in the blood and 
liver function test is essentially normal.

The veteran testified in a travel Board in June 2003.  
Testimony that is not cumulative indicates as follows:  The 
veteran had wisdom teeth pulled.  He never had tattoos, but 
many of his shipmates in the Far East did.  The veteran never 
had any blood transfusions.  Diagnosis of hepatitis C was 
made in 1994.  (T. at p. 4)  The veteran has been in 
remission for over a year.  His symptoms include fatigue.  T. 
at p. 6)  He is not currently on medication.  He has no risk 
factors since service.  (T. at p. 8)  He was involved in an 
accident when he dropped a heavy container.  He went to the 
dispensary for treatment.   (T. at p. 9)  Now he must be 
careful when lifting.  He went to the VA in 1964 and surgery 
was discussed, but the doctor was unsure it would help.  (T. 
at p. 10)  He has not been back to a doctor because they are 
unable to help.  He is on no medication.  (T. at p. 11)  He 
has had problems ever since service; his right testicle 
shrank.  He should not lift more than 50 to 60 pounds.  (T. 
at p. 13)


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The competent evidence of record fails to show any current 
hepatitis disability.  The evidence demonstrates that on the 
veteran's most current physical examination, tests failed to 
show the hepatitis C virus or abnormal liver function tests.  
As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  It is well settled that in order to be 
considered for service connection, a claimant must first have 
a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Further, even if the veteran has 
hepatitis C or residuals thereof, the record is completely 
negative for support of his contention that this condition is 
related to haircuts or inoculations he received while on 
active duty. The evidence in this matter is overwhelmingly 
against the claim.  Accordingly, service connection for 
hepatitis C is not warranted.

The most recent physical examination of the veteran did show 
that he has a current diagnosis of probable history of 
bilateral epididymo-orchitis with subsequent right testicular 
atrophy.  Service medical records fail to show the same 
diagnosis.  The records do indicate the veteran complained of 
pain in his right testicle.  The record shows no medical 
history of lifting weights.  The diagnosis, epididymitis, 
acute, nonvenereal cause unknown, is also conspicuous for the 
lack of any reference to the veteran lifting weights.  More 
importantly, the diagnosis of epididymitis was considered 
acute and there are no other complaints of right testicular 
pain in service.  While the veteran's testimony concerning 
his fear of being held in the service explains why he did not 
mention testicular complaints during his separation physical 
examination, it does not explain why the records show no 
complaints for over two years after he first presented.  
Finally, there is a gap of close to 35 years between the 
veteran's initial complaint of right testicular pain and 
additional complaints of record.  The negative evidence in 
this claim greatly outweighs the positive evidence of service 
connection for residuals of epididymitis.  Accordingly, 
reasonable doubt does not assist the veteran.  Based on all 
the evidence of record, the Board concludes that service 
connection for residuals of epididymitis is not warranted.  





ORDER

Service connection for hepatitis C is denied.

Service connection for epididymitis with right testicular 
atrophy and mild left hydrocele is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

